Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This notice of allowance is responsive to the amendment dated 08/30/2021. Claims 8-11 are allowed. Claims 1-7 and 12-16 are cancelled by applicant. The previous 103 rejections have been withdrawn due to applicant’s amendments.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Neal Pierotti on 09/07/2021.
8. (Currently Amended) A tread support device for a retread process, comprising: 
a first support roller, wherein the first support roller rotates about a first support roller axis; 
a second support roller, wherein the second support roller rotates about a second support roller axis; 
a third support roller, wherein the third support roller rotates about a third support roller axis; and 

wherein the first support roller axis, the second support roller axis, and the third support roller axis are arranged with respect to one another so as to be located on a circumference of a circle; 
wherein the second support roller is between the first support roller and the third support roller in [[the]] a longitudinal direction, and further comprising: 
a first belt that surrounds the first support roller and the second support roller, wherein the first belt does not surround the third support roller, wherein the tread engages the first belt; and 
a second belt that surrounds the second support roller and the third support roller, wherein the second belt does not surround the first support roller, wherein the tread engages the second belt.

Reasons for Allowance
Claims 8-11 are allowed.
The following is an examiner’s statement of reasons for allowance: there is no prior art alone or in combination that discloses or teaches the applicant’s claimed invention, including, and in combination with other recited limitations regarding the structure of the tread support device, specifically a first belt that surrounds the first support roller and the second support roller, wherein the first belt does not surround the third support roller, wherein the tread engages the first belt; and a second belt that 
The teaching of Hetzel discloses a tread support device utilizing a plurality of rollers (element 30) in order to support a thread (element 20) during operations. However, the above reference does not disclose utilizing a first belt that surrounds the first support roller and the second support roller, wherein the first belt does not surround the third support roller, wherein the tread engages the first belt; and a second belt that surrounds the second support roller and the third support roller, wherein the second belt does not surround the first support roller, wherein the tread engages the second belt.
The teaching of Kurihara discloses a tread support device utilizing a plurality of rollers (elements 15/16) and a first belt (element 11, see also page 3 paragraph s 005-006) surrounding the rollers in order to support a thread (element 3) during operations. However, the above reference does not disclose utilizing wherein the first belt does not surround the third support roller, and a second belt that surrounds the second support roller and the third support roller, wherein the second belt does not surround the first support roller, wherein the tread engages the second belt.
The teaching of Hijikata (JP H5116235) a tread support device (Figures 1-6) utilizing a plurality of pulleys (elements 12a-12c) with a first belt (element 11) surround each pulley in order to support a thread (element 60) during operations. However, the above reference does not disclose utilizing wherein the first belt does not surround the third support roller, and a second belt that surrounds the second support roller and the third support roller, wherein the second belt does not surround the first support roller, wherein the tread engages the second belt.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERTO SAENZ whose telephone number is (313)446-6610.  The examiner can normally be reached on Monday-Friday 7:30-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-
/A.S./Examiner, Art Unit 3723                                                                                                                                                                                                        09/07/2021

/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723